Citation Nr: 1534815	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  10-42 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.  

2.  Entitlement to a rating in excess of 20 percent for radiculopathy of the right lower extremity. 

3.  Entitlement to a rating in excess of 10 percent for degenerative disc disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to April 1990.  His awards and decorations included the Parachutist Badge.  

This case was previously before the Board of Veterans' Appeals (Board) in July 2012, when it was remanded for further development.  The Veteran was asked to identify or provide any outstanding evidence that could support any of his claims.  Then, the RO or the VA Appeals Management Center (AMC) in Washington, D.C. was to take the steps necessary to ensure that such evidence was associated with the claims folder.  Then, the RO or AMC was to schedule the Veteran for VA examinations to determine the nature and etiology of any hearing loss disability found to be present and to determine the severity of his service-connected low back disorder and of the radiculopathy down his right lower extremity.  

Following the requested development, the AMC raised the rating from 10 percent to 20 percent for the radiculopathy of Veteran's right lower extremity.  The AMC confirmed and continued the 10 percent rating for his degenerative disc disease of the lumbar spine.  The AMC also confirmed and continued the denial of entitlement to service connection for a bilateral hearing loss disability.  Thereafter, the case was returned to the Board for further appellate action.


FINDINGS OF FACT

1.  A right ear hearing loss disability was first manifested many years after the Veteran's separation from the service, and the preponderance of the evidence is against a finding that it is in any way related to service.  

2.  A left ear hearing loss disability existed prior to the Veteran's entrance in service, and the preponderance of the evidence is against a finding that it underwent an increase in the underlying pathology during service.

3.  The Veteran's degenerative disc disease of the thoracolumbar spine is manifested, primarily by complaints of pain, tenderness to palpation, flexion to at least 70 degrees, and a combined range of thoracolumbar spine motion to at least 170 degrees.  

4.  The Veteran's radiculopathy of the right lower extremity is productive of no more than moderate incomplete paralysis.  


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability is not the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 1153, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.306, 3.385 (2014).  

2.  The criteria have not been met for a rating in excess of 20 percent for radiculopathy of the right lower extremity.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.124a, Diagnostic Code 8520 (2014).

3.  The criteria have not been met for a rating in excess of 10 percent for degenerative disc disease of the lumbar spine.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, Diagnostic Code 5243 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duties to notify him of the evidence necessary to substantiate his claims and to assist him in the acquisition of that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In September and October 2009, the VA received the Veteran's claims for service connection for a hearing loss disability and for increased ratings for his degenerative disc disease and the radiculopathy of his right lower extremity.  Following the receipt of those claims, the VA notified the Veteran of the information and evidence necessary to substantiate and complete his claims, including the evidence to be provided by him and notice of the evidence the VA would attempt to obtain.  The VA informed him of the criteria for service connection and for an increased rating.  In particular, VA informed the Veteran that in order to establish an increased rating for his service-connected disabilities, the evidence had to show that such disability had worsened and the manner in which such worsening had affected his employment and daily life.  38 U.S.C.A. § 5103(a).  The VA also set forth the criteria, generally, for rating service-connected disabilities and for assigning effective dates, should service connection for a hearing loss disability be granted.  The duty to notify is satisfied.

Following the notice to the Veteran, the VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claim.  The VA obtained or ensured the presence of the following relevant evidence:  the Veteran's service treatment records; records reflecting his treatment by the VA from August 1993 to September 1993; records reflecting the Veteran's treatment by L. N., M.D.; and the transcript of his September 2011 hearing.  In August 1990, November 2009, September 2010, and September 2012, the VA examined the Veteran to determine the nature and etiology of any hearing loss disability found to be present.  The VA also examined the Veteran to determine the severity of his service-connected degenerative disc disease and his service-connected radiculopathy of the right lower extremity.  The VA examination reports show that the examiners reviewed the Veteran's past medical history, interviewed and examined the Veteran, documented his medical conditions, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In September 2011, during the course of the appeal, the Veteran had a hearing before the Acting Veterans Law Judge whose signature appears at the end of this decision.  The conduct of the hearing was performed in accordance with the provisions of 38 C.F.R. § 3.103(c)(2).  Therefore, there was no prejudice to the Veteran's claim as a result of the conduct of that hearing.  See Bryant, 23 Vet. App. at 498 (citing to 38 U.S.C. § 7261(b)(2); Shinseki v. Sanders, 129 S. Ct. 1696, 1704 (2009)).

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

Analysis

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A. "), regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R. ") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir. ") and the Court of Appeals for Veterans Claims as noted by citations to "Vet. App. ")

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d), see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999), Gilbert v. Derwinski, 1 Vet.App. 49, 56, 57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.  

The Service Connection Claim: Hearing Loss Disability  

The Veteran contends that he has a bilateral hearing loss disability, as a result of noise exposure to the sound of weapons fire in service.  Therefore, he maintains that service connection is warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1131.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 
For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In addition to the foregoing, the applicable law and regulations do permit service connection for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Generally, the Board first determines whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) A layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) The layperson is reporting a contemporaneous medical diagnosis, or;
(3) Lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

During September 2011 hearing, the Veteran argued that his right ear hearing loss disability had been caused by and his preservice left ear hearing loss disability had been or aggravated by his exposure to the sounds of weapons fire in service.  Therefore, he maintained that service connection was warranted.  

The Veteran is competent to give testimony about what he experienced during and since his separation from the service.  For example, he is competent to report that he began to experience hearing difficulty in service and that he has done so since that time.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  However, there is no evidence to suggest that she is competent by training or experience to diagnose any pathology causing that hearing loss disability.  The question of an etiologic relationship between disease or acoustic trauma and the development of a chronic, identifiable hearing loss disability involves a medical issue.  Thus, the question of etiology in this case may not be competently addressed by lay evidence.  See Davidson, 581 F.3d at 1316.  Further, the Veteran has not reported having a diagnosis of a right ear hearing loss disability in service, nor has he reported that a preservice left ear hearing loss disability increased in the underlying pathology during service.  Not only is a chronic, identifiable right ear hearing loss disability or an increase in the left ear hearing pathology uncorroborated by the evidence in service; it is contradicted by more contemporaneous, probative, and accurate evidence of record.  Curry v. Brown, 7 Vet. App. 59 (1994) (Contemporaneous evidence has greater probative weight than a history reported by the Veteran.).  Indeed, his lay assertions have been investigated by competent medical examination and found not supportable.  Jandreau, 492 F.3d at 1376-77  .

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence. See Rucker v. Brown, 10 Vet. App. 67 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence. Buchanan, supra. 

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307 (1999); Evans v. West, 12 Vet. App. 22 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings.  The probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the Veteran.  Curry v. Brown, 7 Vet. App. 59 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30 (1993).

On the Report of Medical History associated with his August 1981 service entrance examination, the Veteran responded, "No", when asked if he then had, or had ever had a hearing loss disability.  On examination, his ears and eardrums were normal.  Audiometric testing revealed the following pure tone thresholds, in decibels, at the indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
5
0
LEFT
5
5
10
45
40

Speech audiometry was not performed

The Veteran's service treatment records and the reports of December 1989 service separation examination are similarly negative for a chronic, identifiable right ear hearing loss disability.  

Audiometric testing in December 1989 revealed the following pure tone thresholds, in decibels, at the indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
5
10
LEFT
10
10
20
55
45

Again, speech audiometry was not performed

A right ear hearing loss disability was not manifested until August 2010, when a mild to moderate right ear sensorineural hearing loss disability was reported.  However, there is no evidence of a nexus between that disorder and any event in service.  The normal medical findings at the time of the Veteran's separation from the service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).

Unlike the claimed right ear hearing loss disability, the findings on the Veteran's service entrance examination revealed a left ear hearing loss disability for VA purposes.  Therefore, the hearing acuity in the Veteran's left ear was not in sound condition at the time he entered the service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2014).   Accordingly, he cannot that it had its onset in service and bring a claim of direct service connection for that disorder.  However, he may bring a claim for service connection based on aggravation of the pre-existing disorder." See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered aggravation in service unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

Because the Veteran's left ear hearing loss disability was noted at the time of his entry into the service, the Veteran has the burden of showing that there was an increase in disability during service.  See Wagner; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the Veteran meets his burden of demonstrating an increase in service, the disability is presumed to have been aggravated in service, and the burden is on the Secretary of the VA to rebut that presumption.  Horn v. Shinseki, 25 Vet. App. 231, 234 (2012); 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  To rebut that presumption, the Secretary of the VA must show, by clear and unmistakable evidence, that the worsening of the condition was due to the natural progress of the disease.  Horn, 25 Vet. App. at 235 n. 6; 38 U.S.C.A. § 1153.

The reports of the Veteran's service entrance and separation examinations are almost identical with respect the pure tone thresholds in the Veteran's left ear.  Although the pure tone threshold at separation was 10 decibels higher at 3000 hertz and 5 decibels higher at 4000 hertz, the evidence shows that such threshold shifts were not significant.  Indeed, audiometric test reports, such as those dated in November 1987 and September 1989, show that a significant threshold shift occurs when there is a gain or loss of 20 decibels.  Nevertheless, following service, the Veteran was examined by the VA on two occasions to determine the nature and etiology of his hearing loss disability.  Following the September 2012 VA audiometric examination, the examiner confirmed that there had been no significant threshold shift in the Veteran's hearing acuity between the time of his service entrance examination and the time of his service separation examination.  Absent such a shift, the examiner concluded that there had been no increase in the Veteran's hearing loss disability in service.  Accordingly, the Veteran does not meet the threshold criteria for a finding of service connection based on aggravation.

Given the foregoing discussion, the Board concludes that the preponderance of the evidence is against a finding that the Veteran has a hearing loss disability in either ear which is related to service.  Accordingly, service connection is not warranted, and the appeal is denied.  

The Increased Rating Claims

The Veteran contends that the ratings for his service-connected degenerative disc disease of the lumbar spine and his service-connected radiculopathy of the right lower extremity do not adequately reflect the level of severity caused by those disorders.  Therefore, he maintains that increased ratings are warranted.  However, after carefully considering those claims in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against those claims.  Accordingly, the appeal will be denied.  

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of VA's Schedule For Rating Disabilities. The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1.  Generally, the relevant temporal focus for adjudicating the level of disability of an increased rating claim is from the time period one year before the claim was filed (In this case, the claim was filed in September 2009.) until VA makes a final decision on the claim.  38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2014).  
Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (When service connection is granted and an initial rating award is at issue separate ratings can be assigned for separate periods from the time service connection became effective.)  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Degenerative Disc Disease of the Lumbar Spine

Degenerative disc disease of the lumbar spine (intervertebral disc syndrome) is rated either on the basis of the VA's Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes or on the basis of the VA's General Rating Formula for Diseases and Injuries of the Spine.  The rating criteria used will be that which results in the higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  38 C.F.R. 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  
For the purpose of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to degenerative disc disease that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).  

With respect to the VA's General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, when the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, when muscle spasm, guarding, or localized tenderness does not result in an abnormal gait or abnormal spinal contour; or, when there is a vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, VA's General Rating Formula for Diseases and Injuries of the Spine.  

A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, VA's General Rating Formula for Diseases and Injuries of the Spine, Note 1.  

In addition to the foregoing, the Board will consider any functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant. 38 C.F.R. § 4.40 ; Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

A review of the evidence, such as the VA examinations of the spine in November 2009, September 2010, and September 2012, discloses that throughout the appellate period, the Veteran's degenerative disc disease of the lumbar spine has been manifested, primarily by complaints of pain, tenderness to palpation, flexion to at least 70 degrees, and a combined range of thoracolumbar spine motion to at least 170 degrees.  Repetitive motion results in increased pain and weakness, but no additional limitation of motion, fatigue, lack of endurance, or incoordination.  

During VA rehabilitation in January 2011, a TENS unit and back brace were ordered for the Veteran.  During the November 2009 VA examination, X-rays reportedly showed a loss of lumbar lordosis.  However, prior radiographic studies, such as those performed the VA in October 2009, and the report of a VA MRI in June 2010, have not shown those findings.  The MRI showed that the Veteran had normal lumbar lordosis and normal height of his vertebral bodies.  His vertebrae were found to be well-aligned.  The MRI comports with the clinical findings showing that his posture is good without evidence of any abnormal spinal contour.  In addition, there is no muscle spasm in his thoracolumbar spine.  The Veteran does have radiculopathy to his right lower extremity which will be discussed below.  Otherwise, there is no evidence of any separately identifiable neurologic disorder, such as bowel or bladder impairment, associated with his service-connected thoracolumbar spine disorder.

During treatment by the VA Rehabilitation Service in September 2010, the Veteran flexed his spine to only 30 degrees.  Not only was that a one-time occurrence, there was no evidence of any associated clinical manifestations.  His posture was normal without deformity, and his extension, side bending, and rotation were all within functional limits.  Moreover, his strength was full at 5/5, and there was no tenderness to touch on the examination.  Consequently, the Board finds that the Veteran's limitation of motion during that treatment was not representative of his level of impairment due to his back disorder.   

The evidence, such as reports in October 2008 and October 2009, from L. N., M.D., the Veteran's private physician, shows that occasionally, the Veteran has exacerbations of back pain.  During his September 2012 VA examination, the Veteran reported that he had monthly incapacitating episodes of back pain.  The examiner noted that during the previous 12 months, the Veteran had had a total duration of at least 1 week of in capacitating episodes during the past 12 months, but less than 2 weeks.  However, there is no evidence that these periods of incapacity have been ordered by a physician; and during his September 2011 hearing and September 2012 VA examination, the Veteran acknowledged that he did not see a physician when those exacerbations occurred.  Rather, he reported that he stayed home from work and used annual leave or sick leave.  

The Veteran works for the United States Postal Service, and VA examiners have noted that his low back disorder may affect his job with respect to bending and lifting.  During his September 2010 VA examination, however, it was noted that he did little lifting of heavy objects.  During his September 2012 VA examination, it was noted that he could handle his activities of daily living and that he was able to handle his work as a Post Office custodian and engage in light manual labor.  

In light of the foregoing discussion, the Board finds that on balance, the manifestations of the Veteran's degenerative disc disease of the lumbar spine more nearly reflect the scheduler criteria for his current 10 percent rating.  Accordingly, that rating is confirmed and continued, and the appeal is denied.  

Radiculopathy of the Right Lower Extremity

Finally, the Veteran seeks a rating in excess of 20 percent for his service-connected radiculopathy of the right lower extremity.  That disorder is rated in accordance with 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Under that code, a 20 percent rating is warranted for moderate incomplete paralysis of the sciatic nerve, while a 40 percent rating is warranted for moderately severe incomplete paralysis.  
Throughout the course of the appeal, the evidence such as the November 2009 treatment report from L. N., M.D., the January 2011 treatment report from the VA Rehabilitation Service, and the VA examination reports dated in November 2009 and September 2012, show that the Veteran has intermittent pain, decreased sensation, and tingling, in his right lower extremity, as well as a positive straight leg raising test.  Although he reports weakness on repetitive testing, the VA examinations show that the strength in his lower extremities is, generally, full at 5/5 and that he demonstrates no muscle atrophy due to disuse.  He is able to drive without difficulty, and his gait is reportedly normal.  He does not use any aids to ambulation, and the most recent VA examiner noted that the functioning in the Veteran's right lower extremity was not so diminished that amputation with prosthesis would serve the Veteran equally well.  Indeed, following his examination, the most recent VA examiner opined that the Veteran's right lower extremity radiculopathy was productive of no more than moderate impairment.  Such findings meet or more nearly approximate the scheduler criteria for the 20 percent rating currently in effect.  Accordingly, an increased rating is not warranted, and the appeal is denied.

Extraschedular Considerations

In arriving at the foregoing decisions, the Board has considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the Veteran's service-connected degenerative disc disease of the thoracolumbar spine and the service-connected radiculopathy of his right lower extremity.  38 C.F.R. § 3.321(b)(1) (2014).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun v. Peake, 22 Vet. App. 111, 114  (2008).  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1). 

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  Thun, 22 Vet. App. at 115.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular evaluation is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

The Board finds that neither the first nor second Thun element is satisfied here.  The Veteran's right lower extremity radiculopathy is manifested primarily by intermittent pain, decreased sensation, and tingling, in his right lower extremity, as well as a positive straight leg raising test.  Those manifestations have been found to be productive of no more than moderate impairment.  That level of impairment is contemplated by the regular schedular criteria.  

Similarly, the Veteran's degenerative disc disease is manifested, primarily by signs and symptoms of pain, tenderness to palpation, and limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's degenerative disc disease, because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his service-connected degenerative disc disease or right lower extremity radiculopathy has resulted in any recent hospitalizations.  In addition, the evidence shows that he is able to handle his occupational duties at the Post Office.  The Board finds, therefore, that neither of those disorders result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.


ORDER

Service connection for a bilateral hearing loss disability is denied.  

A rating in excess of 20 percent is denied for radiculopathy of the right lower extremity. 

A rating in excess of 10 percent is denied for degenerative disc disease of the lumbar spine.  



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


